Case 3:20-cv-03642-S-BN Document 10 Filed 06/17/21 Page1lof1 PagelD 41

United States District Court

NORTHERN DISTRICT GF TEXAS

DALLAS DIVISION
CHARLES HOLMES, §
TDCJ No. 229770 §
Vv. : CIVIL ACTION NO. 3:20-CV-3642-S-BN
HUTCHINS

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES
MAGISTRATE JUDGE AS SUPPLEMENTED

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case (“FCR”) [ECF No. 6]. After Plaintiff filed an amended complaint while the FCR was
pending, the Magistrate Judge supplemented the FCR. See ECF No. 8 (“Supplemental FCR”).
Plaintiff then filed an objection. The District Court reviewed de novo those portions of the FCR
and Supplemental FCR to which objections were made, and reviewed the remaining portions of
the FCR and Supplemental FCR for plain error. The Court OVERRULES the objections, and
finds no plain error in the remaining portions of the FCR and Supplemental FCR. Accordingly,
the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United States
Magistrate Judge and the Supplemental Findings, Conclusions, and Recommendation of the
United States Magistrate Judge.

SO ORDERED.

SIGNED June 17, 2021.

 
 

Ay

UNITED STATES DISTRICT JUDGE

 

 
